Title: [Diary entry: 20 December 1787]
From: Washington, George
To: 

Thursday 20th. Thermometer at 34 in the Morning—43 at Noon and 36 at Night. Perfectly clear all day. Morning calm. Wind fresh & cold from the No. Wt. afterwards till towards sundown when it became calm & pleasant. Rid to the Ferry, Frenchs and Muddy hole Plantations. At the first the People having cleaned up the slash or swamp they were directed to level the ditch in No. 2 (which formerly divided this Plantation from French’s) and to grub on the sides of it. Ordered 4 of the fatting hogs from hence to the Mansn. Ho. to be slaughtered—1 Sow which appeared to be with pig to be turned out for a breeder & 3 to be left for the Farmer. At French’s all the hands that were at home were employed in Treading out Oats. At this place also—in the Meadow the D. Run people were at work and would finish the Meadow—that is taking out the Trees which had fallen and other trash. At Muddy hole—Fencing as yesterday—the partition between fields No. 4 & 5 would be compleated to day. That between fields 3 & 4 was so yesterday. Ordered the remainder of the Hogs, except 3 for Overseer to be brot. to the Mansion Ho. this evening to be slaughtered. The Ditchers went to cut & ditch between fields No. 1 & 4 to day at Frenchs but having a fence which was on the line to remove, previous thereto they would scarcely enter thereon to day.